Citation Nr: 1422557	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-15 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1996.  

This matter initially came before the Board of Veterans' Appeals (Board) from May 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's Appellant Brief is located in Virtual VA.  

The Veteran testified at a May 2011 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in August 2010 and August 2011.  The directives of those remands were fulfilled and therefore the case is properly before the Board.  


FINDINGS OF FACT

The Veteran was not diagnosed with or treated for hypertension in service, but he had several elevated blood pressure reading in service.  It is as likely as not that the hypertension had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hypertension was incurred during his active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for hypertension, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran claims entitlement to service connection for hypertension.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and therefore the criteria for entitlement to service connection have been met.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Hypertension was not diagnosed in service, or demonstrated to a compensable degree within one year of the Veteran's retirement from active duty.  The Veteran's service treatment records show pertinent elevated blood pressure readings in June 1993 (162/98), December 1995 (171/70) and June 1996 (166/90).  

Several elevated blood pressure readings, with diastolic readings over 90 were recorded on a VA examination in December 1996.  Other VA records show signs of elevated blood pressure readings, either systolic or diastolic in 1995, 1998, and thereafter.  Hypertension problems were noted in 1998.

In a statement in support of the claim received by VA in July 2011, the Veteran's private care provider gave a positive nexus opinion regarding his hypertension.  Dr. O.B. opined that the Veteran's hypertension had its origins while on active duty and was at least as likely as not related to the elevated readings while on active duty.  The rationale given was the Veteran's numerous elevated blood pressure readings in his records, as well his multiple head injuries and concussions.  

The Veteran was afforded a VA examination in August 2011.  The examiner opined that the Veteran's hypertension was not related to service.  He stated that the Veteran's elevated blood pressure readings in service were often in conjunction with injuries or other health incident and that there were normal pressure readings between them, and therefore there was no evidence of hypertension in service.  He further stated that he could find nothing to link concussions or head trauma to elevated blood pressure.  The examiner opined that because there was no evidence of hypertension on active duty, the current hypertension was less likely than not related to the Veteran's service including his boxing trauma and concussions.  

At his video conference hearing, the Veteran reiterated his statements regarding physical trauma, and admitted he had not undergone any three-day tests for hypertension while in service.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

While there is evidence that tends to show that the Veteran's hypertension is not service-connected, such as the VA examiner opinion, there is also a private medical opinion that connects the appellant's elevated blood pressure readings in service to his current hypertension.  The Board also notes that while some of these elevated readings were made during events such as preoperative routines, other elevated readings were made at routine follow-ups.  There were also elevated readings suggested in 1996, on VA examination after service, and clearly from 1998 on.  While medication was not started, there is clearly a pattern of elevated readings dating from service.  In light of the foregoing, the Board finds that the evidence in this case is in equipoise.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that hypertension was incurred in service.  Id.  

Accordingly, service connection for hypertension is granted.  


ORDER

Entitlement to service connection for hypertension is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


